SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH February, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ/MF [ Corporate Taxpayers Roll/Treasury Department ] No. 01.832.635/0001-18 NIRE [ Company Roll Registration No.]35.300.150.007 Authorized Open Capital Company  CVM nº 016390 Minutes of the Debenture Holder Meeting of the 1st Public Issuance of 50,000 Unsecured, Single Series, Non Convertible Debentures of TAM S.A., Held on February 07, 2011 I) Place, Date and Time: Rua Ática nº 673, in the City of São Paulo, State of São Paulo, at 03:00 PM, February 07, 2011. II) Notice of Meeting: Published in the State of São Paulo Official Gazette, Issues on days 21, 22 and 27 of January, 2011 and Valor Econômico Newspaper, Issues on days 21, 24 and 25 of January, 2011. III) Table : Wander Okada - President; Nathalia Machado Loureiro  Secretary, composing the board of the meetings work. IV) Attendance: at the first notice of meeting were present debenture holders representing 89.38% (eighty nine point thirty eight percent) of outstanding debenture. V) Agenda: To exam the Issuer proposal of authorizing the Trust Agent to not decree early maturity at the end of 2010 fiscal years in the event of the Issuer not complying with provisions on Clause 5, number 5.1.1, item (xiii) of the Deed regarding obligation to keep from the beginning of the amortization period until final liquidation of all obligations arising out therein the debt coverage index not inferior to 130% (hundred thirty percent); and (ii) Premium to be paid to Debenture Holders of the Deed due to the alteration on above item (i). VI) Decision: Examined and discussed the matters comprised in the Meeting Agenda, by the votes of Debentures Holders representing 87.38% of outstanding debentures, with vote to the contrary by debenture holder EROS FIMCP (CNPJ [Corporate Taxpayers Roll] No 04.733.518/0001-95), representing 2% of outstanding debentures managed by CERES  Fundação de Seguridade Social, it was approved: (i) the Issuer proposal of authorizing the Trust Agent to not decree early maturity at the end of 2010 fiscal years in the event of the Issuer not complying with provisions on Clause 5, number 5.1.1, item (xiii) of the Deed, after ending of fiscal year of 2010, regarding obligation to keep from the beginning of the amortization period until final liquidation of all obligations arising out therein the debt coverage index not inferior to 130% (hundred thirty percent); and (ii) it was approved payment of a waiver premium to be paid to debenture holders due to the approval of alteration provided by item (i) above, in the amount of 1.70% (one point seventy percent) of the unit price of the payment date (UP PD), to be paid on March 01, 2011. VII) Closure: Nothing further to discuss and whereas no one wished to speak, works were closed with the drafting of this meetings minute, which was read and approved by those present and signed. São Paulo, February 07, 2011. This certificate is a true copy of the meetings minute drafted on ledger. 1 Nathalia Machado Loureiro Secretary GOE 2010 MANUAL DA ADMINISTRAÇÃO AGOE 2010 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 8, 2011 TAM S.A. By: /
